SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

491
CAF 12-00732
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF ALEXANDER M.
--------------------------------------------
ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES,      MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

MICHAEL A.M., SR., RESPONDENT-APPELLANT.


JOHN J. RASPANTE, UTICA, FOR RESPONDENT-APPELLANT.

DENISE J. MORGAN, UTICA, FOR PETITIONER-RESPONDENT.

THEODORE W. STENUF, ATTORNEY FOR THE CHILD, MINOA, FOR ALEXANDER M.


     Appeal from an order of the Family Court, Oneida County (James R.
Griffith, J.), entered March 9, 2012 in a proceeding pursuant to
Family Court Act article 10. The order, among other things,
terminated respondent’s parental rights.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order adjudicating
his son a permanently neglected child, terminating the father’s
parental rights, and granting guardianship and custody rights to
petitioner. The father stipulated to the finding of permanent neglect
but contends that a suspended judgment would have been in the child’s
best interests. We reject that contention. The evidence supports
Family Court’s determination that termination of the father’s parental
rights is in the best interests of the child (see Matter of Moniea C.,
9 AD3d 888, 888), and that the father’s negligible progress in
addressing his chronic substance abuse “was not sufficient to warrant
any further prolongation of the child’s unsettled familial status”
(Matter of Maryline A., 22 AD3d 227, 228).

     The challenge by petitioner to the posttermination visitation
provision of the order is not properly before us in the absence of a
cross appeal by petitioner (see Matter of Carl G. v Oneida County
Dept. of Social Servs., 24 AD3d 1274, 1276).




Entered:   May 3, 2013                          Frances E. Cafarell
                                                Clerk of the Court